Citation Nr: 1456802	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a left arm disability.  

4.  Entitlement to service connection for a thoracic spine disability.  

5.  Entitlement to service connection for a lumbar spine disability. 

6.  Entitlement to service connection for a psychiatric disability, to include depression. 

7.  Entitlement to service connection for right hip disability.  

8.  Entitlement to service connection for left hip disability. 



REPRESENTATION


Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and daughter 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 20, 1970, to July 8, 1970, and on addition duty in the Naval Air Reserve.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2013, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  Additional evidence accompanied by a waiver of initial RO consideration of such was received at the hearing, as well as in April 2013, also accompanied by a waiver of initial consideration of such by the RO. 

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the Virtual VA file reveals that, aside from the transcript from the February 2013 hearing, a copy of which has been added to the paper claims file, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not contain any documents at this time.  

The issue of entitlement to an increased ratings for residuals of a fracture of the right wrist and was raised by the Veteran at the February 2013 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

While the Board regrets the additional delay in the adjudication of the claims on appeal, based on a review of the evidence of record in light of the contentions submitted by and on behalf of the Veteran, to include at the February 2013 hearing, the undersigned concludes that the claims must be remanded to ensure that the duty to assist has been fulfilled with respect to these claims. 

Initially, during the February 2013 hearing, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits, and the record reflects a September 2008 letter from the SSA to the Veteran noting that he had been found to be entitled to disability benefits under the rules of this agency.  However, the administrative decision by SSA regarding this award is not associated with the claims file, and it is also not clear if there are additional medical records considered in making this decision that are not associated with the claims file.  As such, a remand is necessary in order to obtain any administrative decision pertinent to the Veteran's award of SSA disability benefits, as well as any medical records relied upon concerning that award that are not contained in the claims file.   See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records.

The basic contention in this case is that each disability for which service connection is claimed is ultimately the result of a documented fall (from a distance of ten feet as testified to by the Veteran) from a ladder by the Veteran while he working on an airplane the during a period of inactive duty for training.  See June 12, 1973, memorandum from the Naval Air Reserve Commander at the Glenview, IL, Naval Air Station.  This memorandum, and additional service treatment reports, document that the Veteran sustained a fracture of the right wrist (service connection has been granted for residuals of this fracture) and a small laceration of the right portion of the forehead as a result of this accident.  A report of medical history completed in connection with reserve duty in October 1973 included a reference to an injury to the head after the Veteran fell from an airplane with no problems related thereto, and another such history completed in October 1974 noted that the Veteran had sustained a "mild" head injury with only a "slight" concussion and no loss of consciousness.

Summarizing some of the pertinent evidence, private treatment records reflect cervical disc disease with left arm pain from1990 (with a September 1990 private clinical report noting that that this problem had been in existence for "a number of years" with prior medical intervention, to include a myelogram in 1987).  Treatment for cervical disc disease is shown thereafter, to include surgical decompression and fusion in January 2007.  Degenerative disc disease in the lumbar spine is shown from as early as an April 2002 magnetic resonance imaging demonstrating, in part, desiccation and a small central annular tear and protrusion and mild degenerative facet changes at L5-S1.  There is also clinical evidence linking left arm pain to cervical radiculopathy.  See e.g.  November 14, 2006, January 21, 2007, and June 8, 2009, private treatment reports.  

A report from a chiropractor detailing findings as of August 2008 noted a 20 year or longer history of neck pain/stiffness; headaches; left arm pain, numbness, and weakness; and mid pain pain/stiffness and lumbopelvic (hip) pain.  This report also included the comment from the chiropractor that "several of [the Veteran's] current and past complaints can be linked to his military service 1970-1975 [which] include[d] multiple injuries and falls."  The record also reflects a statement received from a medical masseuse in February 2013 referencing headaches as being a residual of the in-service June 1973 accident; an April 2033 private treatment report reflecting treatment for headaches; and a December 2007 private clinical report that noted that the cervical spine disease was accompanied by headaches. 

With respect to a psychiatric disability, the record reflects the prescription of anti-anxiety medication in July 1997 and later treatment by private mental health professionals, to include in 2001 and 2002.  Some clinical evidence has linked psychiatric disability to physical problems, to include a November 2006 private psychologist's evaluation that resulted in an impression that included "pain disorder with both psychological factors and a general medical condition."   

A May 2010 VA examination, the reports from which do not reflect a notation that the entire claims file was reviewed, addressed some of the claims for service connection.  The reports from this examination do document review of the medical histories recorded in October 1974 and 1974 as set forth above, and resulted in the conclusion by the examiner that it was "at least as likely as not that the [V]etean's current chronic neck pain/stiffness and mid back pain/stiffness is related to [the in-service injury incurred in 1973 referenced above.]"  The examiner stated that the Veteran sustained an injury from falling from an aircraft [during service] and hitting his head that likely strained his neck and, over the years, led to degenerative joint disease of the cervical spine and, ultimately, thoracic and lumbar spine degenerative joint disease due to abnormal posture and gait.  The examiner could not state whether the degenerative arthritis of the left wrist diagnosed at this examination was related to service without resort to mere speculation because the in-service injury was to the right wrist, and there was no service treatment record reflecting a left wrist disability.  

The RO found the May 2010 VA examination to be inadequate, as stated in a September 2010 "Development Worksheet," because it was not based on a review of the entire claims file, and requested that a medical opinion be completed that included a review of the entire claims file.  This opinion, documented to have been based on review of the service medical records and VA medical records, but not the private medical records, was completed in September 2010 by a different clinician than the physician who conducted the May 2010 VA examination.  Her conclusion was that it was less likely than not that the Veteran's current neck and back condition was related to the 1973 in-service fall.  The rationale for this opinion was the lack of any evidence of treatment for neck or back pain during service and the fact that the Veteran did not seek treatment for a neck or back condition until 2000, "over 26 years after" the in-service fall.  She also noted that the diagnostic studies showed diffuse degenerative spinal changes that were simply the result of the aging process, and therefore not associated with trauma.  

Given the lack of specific documentation that the entire claims file was reviewed in conjunction with the May 2010 VA examination, and the fact it was specifically noted that the September 2010 opinion did not include a review of the private clinical records, to include those pertinent to the claims as set forth above, and in fact reflected an inaccurate medical history as the cervical spine disability is first clinically documented from 1990 (with reference at that time to there being a long history of cervical symptoms prior thereto), not 2000 as set forth therein, the Board finds that an addendum opinion addressing the claims for service connection for spinal disability that specifically documents consideration of all the clinical evidence of record (in service, private, and VA) is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

In light of the written contentions and sworn testimony submitted by and on behalf of the Veteran linking the disabilities at issue to service and the clinical evidence of record, some of which has been listed above, the Board also finds that VA examinations addressing all of the claims for service connection on appeal are necessary to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  Given the necessity for such further examination, the AOJ will be directed to arrange for another examination of the spine and direct that the clinician who conducts this examination complete the requested opinion with respect to spinal disability.   

Finally, and although the undersigned held the record for 60 days following the February 2013 hearing for the submission of additional evidence, and based on testimony therein and written commination from the Veteran's wife in April 2013, it appears that the current record reflects all obtainable evidence, to ensure that the record before each examiner is complete and that all due process requirements are met, the RO will also be requested below to afford the Veteran one more opportunity to present information and/or evidence pertinent to the matters that are being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits that are not associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the requested development with respect to obtaining additional records, afford the Veteran VA examinations to address each claim that has been remanded.  The Veteran's claims files, including a copy of this Remand, must be made available to each examiner for review, and a notation to the effect that a complete review of the records from service and the post service VA and private treatment reports has taken place should be made in each evaluation report.  

Following each examination, opinions as to whether it is at least as likely as not that the Veteran, as appropriate, has a current cervical, thoracic, or lumbar spine disability; headaches; a left arm disability; psychiatric disability; or hip disability that is etiologically related to service, in particular, the June 1973 fall from a ladder, must be completed.  To the extent it is determined that there is current disability resulting "directly" from the in-service fall, opinions as to whether any of the disabilities for which service connection is claimed developed as a result of such disability directly attributed to service, to include additional orthopedic disability due to an altered gait pattern/posture; headaches due to cervical spine disease; psychiatric disability due to pain, etc., or any service-connected disability should be provided.  
 
In offering the opinions, and to eliminate the necessity for another opinion, each examiner must document consideration of the lay statements regarding in-service incurrence and continuity of symptomatology, and not base any negative opinion solely on the lack of relevant objective documentation of a relevant disability during service.  

Each examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claims that have been remanded.  To the extent any such claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






